
	

115 SRES 201 IS: Affirming the importance of title IX, applauding the increase in educational opportunities available to women and girls, and recognizing the tremendous amount of work left to be done to further increase those opportunities. 
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 201
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mrs. Murray (for herself, Ms. Baldwin, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Duckworth, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Ms. Harris, Ms. Hassan, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Peters, Mr. Reed, Mr. Sanders, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Udall, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Durbin, Mr. Murphy, and Ms. Cortez Masto) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Affirming the importance of title IX, applauding the increase in educational opportunities
			 available to women and girls, and recognizing the tremendous amount of
			 work left to be done to further increase those opportunities. 
	
	
 Whereas in 1972 President Richard M. Nixon signed into law title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (referred to in this preamble as title IX);
 Whereas in 2002 Congress passed a joint resolution establishing that title IX may be cited as the Patsy Takemoto Mink Equal Opportunity in Education Act;
 Whereas title IX prohibits any institution that receives Federal education funding from discriminating against students or employees on the basis of sex;
 Whereas sex discrimination includes— (1)gender-based violence;
 (2)sexual harassment and assault; (3)dating violence; and
 (4)domestic violence; Whereas title IX guarantees—
 (1)equal educational opportunities for all students, including pregnant or parenting students and gender non-conforming students; and
 (2)protection for students from discrimination on the basis of actual or perceived sexual orientation or gender identity;
 Whereas, since 1972, the United States has made great progress in providing educational opportunities to women and girls, and in 2015 women earned the majority of doctoral, master's, baccalaureate, and associate degrees;
 Whereas, since 1972, the participation of women and girls in sports has increased by 1,000 percent in high school and greater than 500 percent in college, providing women and girls with the opportunity—
 (1)to develop leadership and teamwork skills; (2)to earn athletic scholarships to help finance a college degree; and
 (3)to become successful professional athletes; Whereas, despite the progress that has been made in higher education and athletics, women, girls, pregnant or parenting students, and gender non-conforming students in the United States are still frequently denied equal educational opportunities;
 Whereas the number of baccalaureate degrees in science, technology, engineering, and math earned by women has decreased over the past decade, and women earn only—
 (1)39 percent of physical science degrees; (2)18 percent of computing degrees;
 (3)19 percent of engineering degrees; and (4)43 percent of mathematics degrees;
 Whereas women of color earn only 6 percent of computing degrees and 3 percent of engineering degrees at the baccalaureate level;
 Whereas, despite representing 56 percent of all those enrolled in colleges and universities in the United States, women hold almost 2/3 of all outstanding student debt, and the average of student debt owed by women following the completion of a baccalaureate degree is $1,500 more than the average of student debt owed by men;
 Whereas there are approximately 64,000 fewer opportunities for women to participate in college sports compared to men, and in 2015, women made up only 37 of the 313 athletic directors in Division I sports;
 Whereas multiple studies have confirmed that 1 in 5 women are sexually assaulted on college campuses and approximately 20 percent of girls have been the victims of sexual assault or attempted sexual assault while in high school;
 Whereas more than 50 percent of girls in grades 7 through 12 experience sexual harassment and 10 percent of high school students experience dating violence each year, which can—
 (1)lead to symptoms of depression and anxiety and unhealthy and antisocial behaviors; and (2)negatively impact academic achievement;
 Whereas men still hold the vast majority of school leadership positions, and women make up approximately—
 (1)35 percent of full professors at degree-granting postsecondary institutions; (2)26 percent of college and university presidents; and
 (3)27 percent of school district superintendents; Whereas pregnant and parenting students are more likely to drop out of high school compared to other students, and only 51 percent of mothers under the age of 20 earn a high school diploma by the age of 22, leading to decreased opportunities for continuing education and employment;
 Whereas students face pervasive discrimination and harassment in school, on college campuses, and in the workforce on the basis of sexual orientation and gender identity, which—
 (1)impedes the ability of the students to fully access the educational opportunities to which the students are entitled; and
 (2)constitutes sex discrimination; and Whereas between 2011 and 2016, investigations by the Office for Civil Rights at the Department of Education into reports of sexual and dating violence and discrimination against transgender students have helped to identify and respond to systemic issues of discrimination against students that otherwise would have gone unrecognized, yet recent actions from the Office for Civil Rights indicate there will be fewer resources and less attention focused on these issues moving forward: Now, therefore, be it
		
	
 That the Senate— (1)applauds the tremendous increase in educational opportunities for women and girls, including in sports, since the passage of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.);
 (2)encourages the Department of Education and the Department of Justice to protect the rights of students to have safe learning environments by working to ensure schools prevent and respond to discrimination and harassment on the basis of sex, including—
 (A)sexual assault; (B)harassment;
 (C)domestic and dating violence; (D)discrimination or harassment on the basis of pregnancy;
 (E)sex stereotyping; and (F)discrimination or harassment on the basis of actual or perceived sexual orientation and gender identity; and
 (3)recognizes the work that still remains to be done to secure the promise of title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) that no federally funded educational institution shall discriminate against any person on the basis of sex.
			
